Exhibit 10.1

 

STOCKHOLDERS AGREEMENT

 

DATED AS OF APRIL 8, 2019

 

AMONG

 

TRADEWEB MARKETS INC.

 

AND

 

THE OTHER PARTIES HERETO

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I. INTRODUCTORY MATTERS

1

 

 

 

1.1

Defined Terms

1

1.2

Construction

6

 

 

 

ARTICLE II. CORPORATE GOVERNANCE MATTERS

6

 

 

 

2.1

Election of Directors

6

2.2

Compensation

8

2.3

Other Rights of Stockholder Designees

9

 

 

 

ARTICLE III. INFORMATION

9

 

 

 

3.1

Books and Records; Access

9

3.2

Certain Reports

9

3.3

Confidentiality

10

3.4

Information Sharing

10

 

 

 

ARTICLE IV. ADDITIONAL COVENANTS

11

 

 

 

4.1

Pledges or Transfers

11

4.2

Spin-Offs or Split-Offs

11

4.3

Compliance with Stockholder Entities’ Debt Obligations

11

 

 

 

ARTICLE V. GENERAL PROVISIONS

12

 

 

 

5.1

Termination

12

5.2

Notices

12

5.3

Amendment; Waiver

13

5.4

Further Assurances

13

5.5

Assignment

14

5.6

Third Parties

14

5.7

Governing Law

14

5.8

Jurisdiction; Waiver of Jury Trial

14

5.9

Specific Performance

15

5.10

Entire Agreement

15

5.11

Severability

15

5.12

Table of Contents, Headings and Captions

15

5.13

Grant of Consent

15

 

i

--------------------------------------------------------------------------------



 

5.14

Counterparts

15

5.15

No Recourse

15

 

ii

--------------------------------------------------------------------------------



 

STOCKHOLDERS AGREEMENT

 

This Stockholders Agreement is entered into as of April 8, 2019 by and among
Tradeweb Markets Inc., a Delaware corporation (the “Company”), and each of the
other parties from time to time party hereto (collectively, the “Stockholders”).

 

RECITALS:

 

WHEREAS, the Company is effecting an underwritten initial public offering
(“IPO”) of shares of its Class A Common Stock (as defined below); and

 

WHEREAS, in connection with the IPO, the Company and the Stockholders wish to
set forth certain understandings between such parties, including with respect to
certain governance matters.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I.
INTRODUCTORY MATTERS

 

1.1                               Defined Terms.  In addition to the terms
defined elsewhere herein, the following terms have the following meanings when
used herein with initial capital letters:

 

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

 

“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

 

“Amended and Restated Bylaws” means the Amended and Restated Bylaws of the
Company, as in effect on the date hereof, as amended from time to time.

 

“Amended and Restated Certificate of Incorporation” means the Amended and
Restated Certificate of Incorporation of the Company, as in effect on the date
hereof, as amended from time to time.

 

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by Law to close.

 

“Class A Common Stock” means the Class A common stock, par value $0.00001 per
share, of the Company.

 

--------------------------------------------------------------------------------



 

“Class B Common Stock” means the Class B common stock, par value $0.00001 per
share, of the Company.

 

“Class C Common Stock” means the Class C common stock, par value $0.00001 per
share, of the Company.

 

“Class D Common Stock” means the Class D common stock, par value $0.00001 per
share, of the Company.

 

“Closing Date” means the date of the closing of the IPO.

 

“Combined Voting Power” means the combined voting power of all classes of Voting
Securities, according to each class’ respective votes per share, voting together
as a single class.

 

“Common Stock” means collectively, the shares of Class A Common Stock, Class B
Common Stock, Class C Common Stock and Class D Common Stock, and any securities
issued in respect thereof, or in substitution therefor, in connection with any
stock split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation or similar transaction.

 

“Company” has the meaning set forth in the Preamble.

 

“Confidential Information” means any information (including Information)
concerning the Company or its Subsidiaries (including Tradeweb OpCo) that was or
is furnished by or on behalf of the Company or any of its Subsidiaries
(including Tradeweb OpCo) or their designated representatives to a Stockholder
or its designated representatives pursuant to this Agreement (including pursuant
to Section 3.1, Section 3.2 or Section 3.4) or otherwise in the Stockholder
Entities’ capacity as equityholders or members in the Company or its
Subsidiaries (including Tradeweb OpCo), together with any notes, analyses,
reports, models, compilations, studies, documents, records or extracts thereof
containing, based upon or derived from such information, in whole or in part;
provided, however, that Confidential Information does not include information:

 

(i)                                     that is or has become publicly available
other than as a result of a disclosure by a Stockholder or its designated
representatives in violation of this Agreement or any prior contractual
obligation existing between the Company or its Subsidiaries, on the one hand,
and the Stockholder Entities, in their capacity as equityholders in or members
of the Company or its Subsidiaries, on the other hand;

 

(ii)                                  that was already known to a Stockholder or
its designated representatives or was in the possession of a Stockholder or its
designated representatives prior to it being furnished by or on behalf of the
Company or any of its Subsidiaries (including Tradeweb OpCo) or their designated
representatives;

 

(iii)                               that is received by a Stockholder or its
designated representatives from a source other than the Company or any of its
Subsidiaries (including

 

2

--------------------------------------------------------------------------------



 

Tradeweb OpCo) or their designated representatives, provided that the source of
such information was not known by such Stockholder or designated representative
to be bound by a confidentiality agreement with, or other contractual obligation
of confidentiality to, the Company or any of its Subsidiaries (including
Tradeweb OpCo);

 

(iv)                              that was independently developed or acquired
by a Stockholder or its designated representatives or on its or their behalf
without the violation of the terms of this Agreement; or

 

(v)                                 that a Stockholder or its designated
representatives is required, in the good faith determination (based on advice of
counsel, which need not be outside counsel) of such Stockholder or designated
representative, to disclose by applicable Law, provided that in such a case the
Stockholder shall promptly notify (in writing) the Company of such disclosure
(to the extent permitted by Law) and shall take reasonable steps to minimize the
extent of any such required disclosure (including reasonably cooperating with
the Company, at the Company’s expense, in securing a protective order in the
event of compulsory disclosure), provided further that no such steps to notify
the Company or minimize disclosure shall be required where disclosure is made
(A) in response to a request by a regulatory or self-regulatory authority or
(B) in connection with a routine audit or examination by a bank examiner or bank
or tax auditor, in the cases of each of the clauses (A) and (B), where such
request or audit or examination does not specifically target the Company, its
Subsidiaries or this Agreement.

 

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

 

“Credit Agreement” means that certain credit agreement, dated October 1, 2018,
by and among Refinitiv US Holdings Inc. (formerly known as Financial & Risk US
Holdings, Inc.), as borrower, Bank of America, N.A., as administrative agent and
the lenders party thereto relating to a $6,500,000,000 secured dollar term loan
facility maturing October 1, 2025, a €2,355,000,000 secured Euro term loan
facility maturing October 1, 2025 and a $750,000,000 secured revolving facility
maturing October 1, 2023.

 

“Director” means any director of the Company from time to time.

 

“Equity Securities” means any and all shares of Common Stock of the Company, and
any and all other equity securities of the Company that may be issued from time
to time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

3

--------------------------------------------------------------------------------



 

“Governing Documents” means the Tradeweb OpCo LLC Agreement, subscription
agreements pursuant to which a Stockholder acquired any shares of Common Stock,
the Amended and Restated Certificate of Incorporation and Amended and Restated
Bylaws.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Indentures” means (i) the indenture, dated as of October 1, 2018, by and among
Refinitiv US Holdings Inc. (formerly known as Financial & Risk US
Holdings, Inc.), as issuer, Refinitiv Parent Limited (formerly known as F&R
(Cayman) Parent Ltd.) and its subsidiaries party thereto, as guarantors, and
Deutsche Bank Trust Company Americas, as trustee and collateral agent, relating
to 6.250% Senior First Lien Notes due 2026 and 4.500% Senior First Lien Notes
due 2026 and (ii) the indenture, dated as of October 1, 2018, by and among
Refinitiv US Holdings Inc. (formerly known as Financial & Risk US
Holdings, Inc.), as issuer, Refinitiv Parent Limited (formerly known as F&R
(Cayman) Parent Ltd.) and its subsidiaries party thereto, as guarantors, and
Deutsche Bank Trust Company Americas, as trustee, relating to 8.250% Senior
Notes due 2026 and 6.875% Senior Notes due 2026.

 

“Information” has the meaning set forth in Section 3.1 hereof.

 

“IPO” has the meaning set forth in the Recitals.

 

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

 

“LLC Units” means the units of limited liability company interest in Tradeweb
OpCo.

 

“NewCo” has the meaning set forth in Section 4.2 hereof.

 

“Non-Recourse Party” has the meaning set forth in Section 5.15 hereof.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.

 

“Stock Exchange” means the Nasdaq, or such other stock exchange or securities
market on which shares of Class A Common Stock are at any time listed or quoted.

 

“Stockholder Debt Agreements” has the meaning set forth in Section 2.1(b)
hereof.

 

4

--------------------------------------------------------------------------------



 

“Stockholder Designator” means a Stockholder, or any group of Stockholders
collectively, then holding of record a majority of the Combined Voting Power of
the Voting Securities held of record by all Stockholders.

 

“Stockholder Designee” has the meaning set forth in Section 2.1(b) hereof.

 

“Stockholder Entity” or “Stockholder Entities” means any Stockholder, their
Affiliates and their respective successors and assigns.

 

“Stockholders” has the meaning set forth in the Preamble.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or any combination thereof; or (ii) if a
limited liability company, partnership, association or other business entity, a
majority of the total voting power of stock (or equivalent ownership interest)
of the limited liability company, partnership, association or other business
entity is at the time owned or Controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or any combination thereof. 
For purposes hereof, a Person or Persons shall be deemed to have a majority of
the total voting power of stock in a limited liability company, partnership,
association or other business entity if such Person or Persons shall (a) be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or (b) be or Control the managing member,
managing director or other governing body or general partner of such limited
liability company, partnership, association or other business entity.

 

“Total Number of Directors” means the total number of directors comprising the
Board from time to time.

 

“Tradeweb OpCo” means Tradeweb Markets LLC, a Delaware limited liability
company.

 

“Tradeweb OpCo LLC Agreement” means the Fifth Amended and Restated Limited
Liability Company Agreement of Tradeweb OpCo, as in effect on the date hereof,
and as  amended from time to time.

 

“Transfer” (including its correlative meanings, “Transferor,” “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

 

“Voting Securities” means, at any time, outstanding shares of any class of
Equity Securities of the Company, which are then entitled to vote generally in
the election of directors.

 

5

--------------------------------------------------------------------------------



 

1.2                               Construction.

 

(a)                                 The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.

 

(b)                                 Unless the context otherwise requires:
(i) “or” is disjunctive but not exclusive, (ii) words in the singular include
the plural, and in the plural include the singular, (iii) the words “hereof,”
“herein,” and “hereunder” and words of similar import when used in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement, (iv) references to “including” in this Agreement shall mean
“including, without limitation,” whether or not so specified, and
(v) Section and Article references are to this Agreement unless otherwise
specified.

 

(c)                                  A reference to any statute or statutory
provision shall be construed as a reference to the same as it may have been or
may from time to time be amended, extended, re-enacted or consolidated and to
all statutory instruments or orders made thereunder.

 

(d)                                 When calculating the period of time before
which, within which or following which any act is to be done or step is to be
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.

 

ARTICLE II.
CORPORATE GOVERNANCE MATTERS

 

2.1                               Election of Directors.

 

(a)                                 Following the Closing Date, the Stockholder
Designator shall have the right, but not the obligation, to designate, and the
individuals nominated for election as Directors by or at the direction of the
Board or a duly authorized committee thereof shall include, a number of
individuals such that, upon the election of each such individual, and each other
individual nominated by or at the direction of the Board or a duly authorized
committee of the Board, as a Director and taking into account any Director
continuing to serve his or her term as such without the need for re-election,
the number of Stockholder Designees (as defined below) serving as Directors of
the Company will be equal to: (i) if the Stockholder Entities collectively
Beneficially Own 50% or more of the Combined Voting Power as of the record date
for a stockholders’ meeting, the Total Number of Directors; (ii) if the
Stockholder Entities collectively Beneficially Own at least 40% (but less than
50%) of the Combined Voting Power as of the record date for such meeting, the
lowest whole number that is greater than 40% of the Total Number of Directors;
(iii) if the Stockholder Entities collectively Beneficially Own at least 30%
(but less than 40%) of the Combined Voting Power as of the record date for such
meeting, the lowest whole number that is greater than 30% of the Total Number of
Directors; (iv) if the Stockholder Entities collectively Beneficially Own at
least 20% (but less than 30%) of the Combined Voting Power as of the record date
for such meeting, the lowest whole number that is greater than 20% of the Total
Number of Directors; and (v) if the Stockholder Entities collectively
Beneficially Own at least 10% (but less than 20%) of the Combined Voting Power
as of the record date for such meeting, the lowest whole

 

6

--------------------------------------------------------------------------------



 

number (such number always being equal to or greater than one) that is greater
than 10% of the Total Number of Directors. For so long as the Directors on the
Board are divided into three classes, such Stockholder Designees shall be
apportioned among such classes so as to maintain the number of Stockholder
Designees in each class as nearly equal as possible. In exercising its rights
pursuant to this Section 2.1, the Stockholder Designator shall use its
reasonable best efforts to comply with applicable Law, the applicable rules of
the Stock Exchange and any contractual obligations of the Company or any of its
Subsidiaries in existence at such time.

 

(b)                                 If at any time the Stockholder Designator
has designated fewer than the total number of individuals that the Stockholder
Designator is then entitled to designate pursuant to Section 2.1(a) hereof, the
Stockholder Designator shall have the right, at any time and from time to time,
to designate such additional individuals which it is entitled to so designate,
in which case, any individuals nominated by or at the direction of the Board or
any duly authorized committee thereof for election as Directors to fill any
vacancy on the Board shall include such designees, and the Company shall, to the
fullest extent permitted by applicable Law and the Governing Documents, use
reasonable best efforts to (x) effect the election of such additional designees,
whether by increasing the size of the Board or otherwise, and (y) cause the
election of such additional designees to fill any such vacancies. Each such
individual whom the Stockholder Designator shall designate pursuant to this
Section 2.1 and who is thereafter elected and qualifies to serve as a Director
shall be referred to herein as a “Stockholder Designee.”

 

(c)                                  Directors are subject to removal pursuant
to the applicable provisions of the Amended and Restated Certificate of
Incorporation of the Company; provided, however, for as long as this Agreement
remains in effect, the Stockholder Designees may only be removed with the
consent of the Stockholder Designator, delivered in accordance with Section 5.13
hereof.

 

(d)                                 In the event that a vacancy is created at
any time by the death, disability, retirement, removal (with or without cause),
disqualification, resignation or otherwise of any Stockholder Designee, any
individual nominated by or at the direction of the Board or any duly authorized
committee thereof to fill such vacancy shall, to the fullest extent permitted by
applicable Law be, and the Company shall use its reasonable best efforts to
cause such vacancy to be filled, as soon as reasonably practicable, by a new
designee of the Stockholder Designator, and the Company shall take or cause to
be taken, to the fullest extent permitted by applicable Law, at any time and
from time to time, all actions reasonably necessary and within its control to
accomplish the same; provided, that, for the avoidance of doubt, the Stockholder
Designator shall not have the right to designate a replacement director, and the
Company shall not be required to take any action to cause any vacancy to be
filled with any such designee, to the extent the election or appointment of such
designee would result in a number of directors designated by the Stockholder
Designator to be in excess of the number of directors that the Stockholder
Designator is then entitled to designate pursuant to Section 2.1(a).

 

(e)                                  The Company shall, to the fullest extent
permitted by applicable Law and the Governing Documents, include in the slate of
nominees recommended by the Board at any meeting of stockholders called for the
purpose of electing directors (or consent in lieu of meeting), the persons
designated pursuant to this Section 2.1 and use its reasonable best efforts to
cause the election of each such designee to the Board, including nominating each
such individual to be elected as a Director as provided herein, recommending
such individual’s election and soliciting

 

7

--------------------------------------------------------------------------------



 

proxies or consents in favor thereof. In the event that any Stockholder Designee
shall fail to be elected to the Board at any meeting of stockholders called for
the purpose of electing directors (or consent in lieu of meeting), the Company
shall, to the fullest extent permitted by applicable Law, use its reasonable
best efforts to cause such Stockholder Designee (or a new designee of the
Stockholder Designator) to be elected to the Board, as soon as reasonably
practicable, and the Company shall take or cause to be taken, to the fullest
extent permitted by applicable Law and Governing Documents, at any time and from
time to time, all actions reasonably necessary to accomplish the same,
including, without limitation, actions to effect an increase in the Total Number
of Directors.

 

(f)                                   In addition to any vote or consent of the
Board or the stockholders of the Company required by applicable Law or the
Amended and Restated Certificate of Incorporation or Amended and Restated
Bylaws, and notwithstanding anything to the contrary in this Agreement, for so
long as this Agreement is in effect, any action by the Board to increase or
decrease the Total Number of Directors (other than any increase in the Total
Number of Directors in connection with the election of one or more Directors
elected exclusively by the holders of one or more classes or series of the
Company’s shares other than Common Stock) shall require the prior written
consent of the Stockholder Designator, delivered in accordance with Section 5.13
hereof; provided, however, that in no event shall any such increase or decrease,
in any instance, eliminate, abridge, or otherwise modify the right of the
Stockholder Designator to designate Stockholder Designees in accordance with
Section 2.1(a), without the consent of the Stockholder Designator.

 

(g)                                  If at any time the number of directors
entitled to be designated as Stockholder Designees pursuant to
Section 2.1(a) decreases, the Stockholders shall take all reasonable actions to
cause a sufficient number of Stockholder Designees to resign from the Board as
soon as reasonably practicable (or, if requested by the Company and agreed to by
the Stockholder Designator, by the next stockholder’s meeting for appointment of
directors) such that the number of Stockholder Designees after such
resignation(s) equals the number of directors the Stockholder Designator would
have been entitled to designate pursuant to Section 2.1(a). The Directors
remaining in office shall be entitled to decrease the size of the Board to
eliminate such vacancy(ies) or any vacancies created by such resignation may
remain vacant until the next meeting of stockholders called for the purpose of
electing directors (or consent in lieu of meeting) or be filled by the Board in
accordance with the Amended and Restated Certificate of Incorporation and the
Amended and Restated Bylaws.

 

2.2                               Compensation. Except to the extent the
Stockholder Designator may otherwise notify the Company, the Stockholder
Designees shall be entitled to compensation consistent with the compensation
received by other non-employee Directors, including any fees and equity awards,
provided that (x) to the extent any Director compensation is payable in the form
of equity awards, at the election of a Stockholder Designee, in lieu of any
equity award, such compensation shall be paid in an amount of cash equal to the
value of the equity award as of the date of the award, with any such cash
subject to the same vesting terms, if any, as the equity awarded to other
Directors and (y) at the election of a Stockholder Designee, any Director
compensation (whether cash, equity awards and/or cash in lieu of equity as may
be designated by the electing Stockholder Designee) shall be paid to a
Stockholder or an Affiliate thereof specified by such Stockholder Designee
rather than to such Stockholder Designee. If the Company adopts a

 

8

--------------------------------------------------------------------------------



 

policy that Directors own a minimum amount of equity in the Company, Stockholder
Designees shall not be subject to such policy.

 

2.3                               Other Rights of Stockholder Designees.  Except
as provided in Section 2.2, each Stockholder Designee serving on the Board shall
be entitled to the same rights and privileges applicable to all other members of
the Board generally or to which all such members of the Board are entitled. In
furtherance of the foregoing, the Company shall indemnify, exculpate, and
reimburse fees and expenses of the Stockholder Designees (including by entering
into an indemnification agreement in a form substantially similar to the
Company’s form director indemnification agreement) and provide the Stockholder
Designees with director and officer insurance to the same extent it indemnifies,
exculpates, reimburses and provides insurance for the other members of the Board
pursuant to the Amended and Restated Certificate of Incorporation, the Amended
and Restated Bylaws or other organizational document of the Company, applicable
Law or otherwise.

 

ARTICLE III.
INFORMATION

 

3.1                               Books and Records; Access.  The Company shall,
and shall cause its Subsidiaries to, (a) permit the Stockholder Entities and
their respective designated representatives, at reasonable times and upon
reasonable prior notice to the Company, to review the books and records of the
Company or any of such Subsidiaries and upon reasonable request, to discuss the
affairs, finances and condition of the Company or any of such Subsidiaries with
the officers of the Company or any such Subsidiary and (b) provide the
Stockholder Entities all information of a type, at such times and in such manner
as is consistent with the Company’s or Tradeweb OpCo’s past practice of
providing information to its stockholders or members, as applicable, or that is
otherwise reasonably requested by such Stockholder Entities from time to time
(all such information so furnished pursuant to this Section 3.1, the
“Information”). Any Stockholder Entity (and any party receiving Information from
a Stockholder Entity) who shall receive Information shall maintain the
confidentiality of such Information in accordance with Section 3.3.
Notwithstanding the foregoing, the Company shall not be required to disclose any
Information where disclosure of such Information would constitute a waiver or
otherwise result in the loss of privilege so long as the Company has used
commercially reasonable efforts to enter into an arrangement pursuant to which
it may provide such Information to the Stockholder Entities without the waiver
or loss of any such privilege.

 

3.2                               Certain Reports.  The Company shall deliver or
cause to be delivered to the Stockholder Entities, at their request:

 

(a)                                 to the extent otherwise prepared by the
Company, operating and capital expenditure budgets and periodic information
packages relating to the operations and cash flows of the Company and its
Subsidiaries; and

 

(b)                                 to the extent otherwise prepared by the
Company, such other reports and information as may be reasonably requested by
the Stockholder Entities;

 

9

--------------------------------------------------------------------------------



 

provided, however, that the Company shall not be required to disclose any
Information where disclosure of such Information would constitute a waiver or
otherwise result in the loss of privilege so long as the Company has used
commercially reasonable efforts to enter into an arrangement pursuant to which
it may provide such information to the Stockholder Entities without the waiver
or loss of any such privilege.

 

3.3          Confidentiality. Each Stockholder agrees that it will, and will
cause its designated representatives to, keep strictly confidential and not
disclose any Confidential Information; provided, however, that such Stockholder
may disclose Confidential Information to the other Stockholders and to (a) its
Affiliates and its Affiliates’ attorneys, accountants, consultants, insurers,
and financing sources, and the Stockholder Designees in connection with such
Stockholder’s investment in the Company, (b) any Person, including a prospective
direct purchaser of Common Stock or LLC Units, as long as such Person has agreed
in writing to maintain the confidentiality of such Confidential Information and,
in the case of such a prospective direct purchaser the Company has been provided
reasonable prior written notice of such proposed purchase (including the
identity of the proposed purchaser), (c) any of such Stockholder’s or its
respective Affiliates’ partners, members, stockholders, directors, officers,
employees or agents in the ordinary course of business to the extent such
information is required to be provided or is customarily provided to such Person
(the Persons referenced in clauses (a), (b) and (c), a Stockholder’s “designated
representatives”) or (d) as the Company may otherwise consent in writing;
provided, however, notwithstanding the foregoing, in the case of any
Confidential Information that is specifically identified as competitively
sensitive by the Company (subject to good faith consultation with the
Stockholder), the Stockholder shall not, and shall cause its applicable
designated representatives not to, without prior consultation in good faith with
the Company, disclose any such information to any Person other than the
Stockholder’s Affiliates and the Stockholder’s and its Affiliates’ attorneys and
accountants or, if required under the Stockholder’s contractual obligations on a
need-to-know basis, such Stockholder’s other designated representatives set
forth in clauses (a) and (c) above; provided, further, however, that each
Stockholder agrees to be responsible for any breaches of this Section 3.3 by the
Stockholder Entities and such Stockholder’s designated representatives. This
Section 3.3 shall terminate eighteen (18) months after the termination of this
Agreement in accordance with Section 5.1 and with respect to a Stockholder,
eighteen (18) months after such Stockholder (i) ceases to be a party pursuant to
Section 5.3(c) and (ii) is no longer provided with, or has access to, any
Confidential Information.

 

3.4          Information Sharing. Each party hereto acknowledges and agrees that
Stockholder Designees may, subject to applicable Law, share any information
concerning the Company and its Subsidiaries received by them from or on behalf
of the Company or its designated representatives with each Stockholder and its
designated representatives, subject to such Stockholder’s obligation to, and to
cause its designated representatives to, maintain the confidentiality of
Confidential Information in accordance with Section 3.3 (including with respect
to competitively sensitive information as provided in, and in accordance with,
the proviso relating thereto in Section 3.3); provided, that each Stockholder
agrees to be responsible for any breaches of this Section 3.4 by the Stockholder
Entities and such Stockholder’s designated representatives. This Section 3.4
shall terminate eighteen (18) months after the termination of this Agreement in
accordance with Section 5.1 and with respect to a Stockholder, eighteen (18)
months after such

 

10

--------------------------------------------------------------------------------



 

Stockholder (i) ceases to be a party pursuant to Section 5.3(c) and (ii) is no
longer provided with, or has access to, any Confidential Information.

 

ARTICLE IV.
ADDITIONAL COVENANTS

 

4.1          Pledges or Transfers.  Upon the request of any Stockholder Entity
that wishes to (x) pledge, hypothecate or grant security interests in any or all
of the shares of Common Stock or LLC Units held by it or any other Stockholder
Entity, including to banks or financial institutions as collateral or security
for loans, advances or extensions of credit or (y) transfer any or all of the
shares of Common Stock or LLC Units held by it or any other Stockholder Entity,
including to a third party investor (in compliance with the applicable Governing
Documents), and subject to any lock-up restriction then existing, the Company
agrees to reasonably cooperate with each such Stockholder, at such Stockholder
Entity’s expense, in taking any action that is reasonably necessary to
consummate any such pledge, hypothecation, grant or transfer, including delivery
of customary letter agreements to lenders in form and substance reasonably
satisfactory to such lenders (which may include agreements by the Company in
respect of the exercise of remedies by such lenders), instructing the transfer
agent to transfer any such Common Stock subject to the pledge, hypothecation or
grant into the facilities of The Depository Trust Company subject to the terms
of the applicable Governing Documents and applicable Law and reasonably
cooperating in diligence or other matters as may be reasonably requested by any
Stockholder Entity in connection with a proposed transfer, provided that any
information provided during such cooperation shall be subject to the
confidentiality obligations in Section 3.3.

 

4.2          Spin-Offs or Split-Offs. In the event that the Company effects the
separation of any portion of its business into one or more entities (each, a
“NewCo”), whether existing or newly formed, including by way of spin-off,
split-off, carve-out, demerger, recapitalization, reorganization or similar
transaction, and any Stockholder will receive equity interests in any such NewCo
as part of such separation, the Company shall use its reasonable best efforts to
cause any such NewCo to enter into a stockholders agreement with the
Stockholders that provides the Stockholder Entities with rights vis-á-vis such
NewCo that are substantially identical to those set forth in this Agreement.

 

4.3          Compliance with Stockholder Entities’ Debt Obligations. The Company
shall use its reasonable best efforts to consult with the Board prior to the
Company or any of its Subsidiaries taking any action that, to the knowledge of
the Company, would be reasonably likely to (a) violate or breach any covenants
contained in (x) (A) the Credit Agreement or the Indentures or (B) any other
debt contract, agreement or instrument that the Stockholder Entities may be
subject to that contains limitations applicable to the Company and its
Subsidiaries that are not materially more restrictive with respect to the
Company and its Subsidiaries, taken as a whole, than the restrictions contained
in the Credit Agreement or the Indenture; and (y) any amendment, supplement,
extension, restatement, modification, renewal, refunding, replacement or
refinancing of any contract, agreement or instrument referred to in clause
(x) of this Section 4.3 that contains limitations applicable to the Company and
its Subsidiaries that are not materially more restrictive with respect to the
Company and its Subsidiaries, taken as a whole, than the restrictions contained
in the contract, agreement or instrument that is being amended, supplemented,
extended, restated, modified, renewed, refunded, replaced or refinanced (such
contracts, agreements and instruments

 

11

--------------------------------------------------------------------------------



 

referred to in the foregoing clauses (x) and (y), the “Stockholder Debt
Agreements”) or (b) result in the utilization of any exception from a
restrictive covenant contained in a Stockholder Debt Agreement based on either a
fixed dollar basket, a basket based on a percentage of total assets,
consolidated EBITDA or other financial metric or a basket based on a leverage,
interest coverage or other financial ratio test under such Stockholder Debt
Agreement; provided, that, the foregoing shall not apply to any action described
in the following sections of the registration statement for the IPO,
“Reorganization Transactions,” “Use of Proceeds,” “Dividend Policy,” “Certain
Relationships and Related Party Transactions,” and “Description of Certain
Indebtedness”. This Section 4.3 shall not apply at such time as the provisions
of the Stockholder Debt Agreements shall not apply to the Company, including
such time as the Company is not a Restricted Subsidiary (as defined in the
Stockholder Debt Agreements) under the Stockholder Debt Agreements.

 

ARTICLE V.
GENERAL PROVISIONS

 

5.1          Termination.  This Agreement shall terminate on the earlier to
occur of (i) such time as the Stockholder Designator is no longer entitled to
designate a Director pursuant to Section 2.1(a) hereof and (ii) the delivery of
a written notice by the Stockholder Designator to the Company requesting that
this Agreement terminate; provided that Section 3.3, Section 3.4 and Article V
shall survive any termination of this Agreement in accordance with the terms
thereof.

 

5.2          Notices.  Any notice, designation, request, request for consent or
consent provided for in this Agreement shall be in writing and shall be either
personally delivered, sent by electronic transmission or sent by reputable
overnight courier service (charges prepaid) to the Company and each Stockholder
at the address set forth below and to any other recipient at the address
indicated on the Company’s records, or at such address or to the attention of
such other Person as the recipient party has specified by prior written notice
to the sending party.  Notices and other such documents will be deemed to have
been given or made hereunder when delivered personally or sent by electronic
mail (upon receipt of non-automated confirmation) and one (1) Business Day after
deposit with a reputable overnight courier service.

 

If to the Company, to:

 

 

 

 

 

Tradeweb Markets Inc.

 

 

1177 Avenue of the Americas

 

 

New York, New York 10036

 

 

Attention: Douglas Friedman, General Counsel

 

 

Email: Douglas.Friedman@tradeweb.com

 

 

 

 

 

with copies (which copies shall not constitute notice) to:

 

 

 

 

 

Fried, Frank, Harris, Shriver & Jacobson LLP

 

 

One New York Plaza

 

 

New York, New York 10004

 

 

Attn:

Steven G. Scheinfeld

 

 

 

Andrew B. Barkan

 

 

 

David L. Shaw

 

 

 

12

--------------------------------------------------------------------------------



 

Email:

Steven.Scheinfeld@friedfrank.com

 

 

 

Andrew.Barkan@friedfrank.com

 

 

 

David.Shaw@friedfrank.com

 

 

 

 

 

If to any Stockholder, to:

 

 

 

 

 

c/o Refinitiv US Holdings Inc.

 

 

One Station Place

 

 

Stamford CT 06902

 

 

Attention: Darren Pocsik, General Counsel

 

 

Email: darren.pocsik@refinitiv.com

 

 

 

 

 

with copies (which copies shall not constitute notice) to:

 

 

 

 

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, New York 10017

 

 

Attn:

Elizabeth Cooper

 

 

 

Jonathan Ozner

 

 

Email:

ecooper@stblaw.com

 

 

 

jozner@stblaw.com

 

 

 

5.3          Amendment; Waiver.  (a) This Agreement may be amended, supplemented
or otherwise modified only by a written instrument executed by the Company and
the Stockholder Designator. Neither the failure nor delay on the part of any
party hereto to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.

 

(b) No party shall be deemed to have waived any claim arising out of this
Agreement, or any right, remedy, power or privilege under this Agreement, unless
the waiver of such claim, right, remedy, power or privilege is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party (which in the case of a waiver by the Stockholders, shall be by the
Stockholder Designator on behalf of the Stockholders); and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given.

 

(c) Each Stockholder, in such Stockholder’s sole discretion, may withdraw from
this Agreement at any time by written notice to the Company. Thereafter, such
Stockholder shall cease to be a party to this Agreement, shall have no further
rights or obligations hereunder and none of the terms or provisions hereof shall
have any continuing force and effect with respect to such Stockholder, except
that Section 3.3, Section 3.4 and this Article V shall continue to apply, in
accordance with its terms, to such Stockholder even after it ceases to be a
party to this Agreement.

 

5.4          Further Assurances.  The parties hereto will sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and

 

13

--------------------------------------------------------------------------------



 

cause to be done such further acts and things reasonably necessary, proper or
advisable in order to give full effect to this Agreement and every provision
hereof.  To the fullest extent permitted by Law and the Governing Documents, the
Company shall not directly or indirectly take any action that is intended to, or
would reasonably be expected to result in, the Stockholder or any Stockholder
Entity being deprived of the rights contemplated by this Agreement.

 

5.5          Assignment.  This Agreement may not be assigned without the express
prior written consent of, (i) in the case of the Company, the Stockholder
Designator, and (ii) in the case of the Stockholders, the Company, and any
attempted assignment, without such consents, will be null and void; provided,
however, that, without the prior written consent of any other party hereto, a
Stockholder may assign its rights and obligations under this Agreement, in whole
or in part, to any Transferee of Common Stock and/or LLC Units (in compliance
with the applicable Governing Documents), so long as such Transferee, if not
already a party to this Agreement, executes and delivers to the Company a
joinder to this Agreement evidencing its agreement to become a party to and to
be bound by certain or all (which shall in any event include the confidentiality
obligations in Section 3.3 and Section 3.4), as applicable, of the provisions of
this Agreement as a Stockholder hereunder, whereupon such Transferee shall be
deemed a “Stockholder” hereunder. This Agreement will inure to the benefit of
and be binding on the parties hereto and their respective successors and
permitted assigns.

 

5.6          Third Parties.  Except as provided for in Article II, Article III
and Article IV with respect to any Stockholder Entity, this Agreement does not
create any rights, claims or benefits inuring to any person that is not a party
hereto nor create or establish any third party beneficiary hereto.

 

5.7          Governing Law.  THIS AGREEMENT AND ITS ENFORCEMENT AND ANY
CONTROVERSY ARISING OUT OF OR RELATING TO THE MAKING OR PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE.

 

5.8          Jurisdiction; Waiver of Jury Trial.  Each party hereto hereby
(i) agrees that any action, directly or indirectly, arising out of, under or
relating to this Agreement shall exclusively be brought in and shall exclusively
be heard and determined by either the Court of Chancery of the State of Delaware
sitting in County of New Castle or the United States District Court for the
District of Delaware, and (ii) solely in connection with the
action(s) contemplated by clause (i) hereof, (A) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction of the courts identified in
clause (i) hereof, (B) irrevocably and unconditionally waives any objection to
the laying of venue in any of the courts identified in clause (i) of this
Section 5.8, (C) irrevocably and unconditionally waives and agrees not to plead
or claim that any of the courts identified in such clause (i) is an inconvenient
forum or does not have personal jurisdiction over any party hereto, and
(D) agrees that mailing of process or other papers in connection with any such
action in the manner provided herein or in such other manner as may be permitted
by applicable Law shall be valid and sufficient service thereof. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM OR ACTION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN

 

14

--------------------------------------------------------------------------------



 

CONNECTION WITH THIS AGREEMENT OR THE SERVICES CONTEMPLATED HEREBY.

 

5.9          Specific Performance.  Each party hereto acknowledges and agrees
that in the event of any breach of this Agreement by any of them, the other
parties hereto would be irreparably harmed and could not be made whole by
monetary damages.  Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and
agrees that the parties, in addition to any other remedy to which they may be
entitled at law or in equity, shall be entitled to specific performance of this
Agreement without the posting of a bond.

 

5.10        Entire Agreement.  This Agreement, together with the Governing
Documents and those other agreements expressly referred to therein, sets forth
the entire understanding of the parties hereto with respect to the subject
matter hereof.  There are no agreements, representations, warranties, covenants
or understandings with respect to the subject matter hereof or thereof other
than those expressly set forth herein and therein.  This Agreement supersedes
all other prior agreements and understandings between the parties with respect
to such subject matter.

 

5.11        Severability.  If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent,
(i) the remainder of this Agreement shall not be affected thereby, and each
other provision hereof shall be valid and enforceable to the fullest extent
permitted by Law, (ii) as to such Person or circumstance or in such jurisdiction
such provision shall be reformed to be valid and enforceable to the fullest
extent permitted by Law, and (iii) the application of such provision to other
Persons or circumstances or in other jurisdictions shall not be affected
thereby.

 

5.12        Table of Contents, Headings and Captions.  The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

 

5.13        Grant of Consent.  Any vote, consent or approval of, or designation
by, or other action of, the Stockholder Designator hereunder shall be effective
if notice of such vote, consent, approval, designation or action is provided in
accordance with Section 5.2 hereof by the Stockholder Designator as of the
latest date any such notice is so provided to the Company.

 

5.14        Counterparts.  This Agreement and any amendment hereto may be signed
in any number of separate counterparts (any of which may be executed and
transmitted by facsimile or electronic mail in pdf format), each of which shall
be deemed an original, but all of which taken together shall constitute one
Agreement (or amendment, as applicable).

 

5.15        No Recourse.  This Agreement may only be enforced against, and any
claims or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, the
transactions contemplated hereby or the subject matter hereof may only be made
against the parties hereto and no past, present or future Affiliate, director,
officer, employee, incorporator, member, manager, partner, stockholder, agent,

 

15

--------------------------------------------------------------------------------



 

attorney or representative of any party hereto or any past, present or future
Affiliate, director, officer, employee, incorporator, member, manager, partner,
stockholder, agent, attorney or representative of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its Affiliates seek to enforce this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages from, any Non-Recourse Party.

 

[Remainder of Page Intentionally Left Blank]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

COMPANY

 

 

 

TRADEWEB MARKETS INC.

 

 

 

 

 

By:

/s/ Lee Olesky

 

Name:

Lee Olesky

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------



 

 

REFINITIV US PME LLC

 

 

 

 

 

By:

/s/ Stephen Leith

 

Name:

Stephen Leith

 

Title:

President

 

 

 

 

 

REFINITIV PARENT LIMITED

 

 

 

 

 

By:

/s/ Mark Irving

 

Name:

Mark Irving

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------